PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,423,736
Issue Date: September 24, 2019
Application No. 15/247,720
Filing or 371(c) Date: August 25, 2016
Attorney Docket No. U008 0971 (1258.0010-001) 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed request filed April 23, 2021, under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request complies with the requirements of 37 CFR 3.81(b), in that the processing fee of $140, the Certificate of Correction fee of $150, the Certificate of Correction Form No. PTO/SB/44 and a statement that the assignment was submitted for recordation prior to issuance of the patent have been received. Accordingly, the present request is GRANTED.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

It is noted that petitioner has submitted with the present renewed petition the $140 for the required processing fee.  However, petitioner has previously submitted the processing fee with the original petition.  For this reason, a new processing fee is unnecessary and is considered as a duplicate payment.  As a result, petitioner may request for a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request.


Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-4584.  Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.